Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al (PG Pub 2017/0365604 A1).
Regarding claim 1, Suh teaches a method comprising: depositing a first layer of a first material (106S, fig. 2A) over a semiconductor substrate (102), wherein the first material comprises silicon germanium (paragraph [0018]); depositing a first layer of a second material (NS) over the first layer of the first material; depositing a second layer of the first material (106S) over the first layer of the second material, a thickness of the first layer of the first material being greater (paragraph [0019]) than a thickness of the second layer of the first material; depositing a second layer of the second material (NS) over the second layer of the first material; removing (fig. 21) the first material from between the first layer of the second material and the semiconductor substrate and from between the first layer of the second material and the second layer of the second material to form a first nanostructure spaced apart from the semiconductor substrate by a first spacing and to form a second nanostructure spaced apart from the first nanostructure by a second spacing, the second spacing being less than (paragraph [0019], fig. 24A) the first spacing; depositing a gate dielectric layer (145, fig. 24A) to surround the first and second nanostructures; and depositing a gate electrode (150, fig. .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2,3, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (PG Pub 2017/0365604 A1) as applied to claim 1 above, and further in view of Ching et al (PG Pub 20160379978 A1).
Regarding claim 2, Suh remains as applied to claim 1.
Suh does not teach the first spacing is between about 1.1 times to about 2 times the second spacing.  
In the same field of endeavor, Ching teaches the first spacing (lower 232, fig. 11B) and the second spacing (upper 232) to be between 5 to 10 nm (paragraph [0025]).  Ching also teaches the two 232 can have different thicknesses (paragraph [0025]).
Suh in view of Ching would have motivated the skilled in the art before the effective filing date of the invention to optimize the first spacing to 10 nm, for example, and the second spacing to be 5 nm, for example, to adjust the thicknesses of the gate dielectric layer to be formed inside the first and second spacing according to the intended used of the device to control the amount of current flowing through each channel (the first and second layers of the second material), for example.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the first spacing to be between about 1.1 times to about 2 times the second spacing, to control the amount of current flowing through each channel, for example.  
Regarding claim 3, Ching teaches (see claim 2) the method of claim 2, wherein the first spacing is between about 6 nm and about 20 nm and the second spacing is between about 5 nm and about 12 nm.  
Regarding claim 27, Suh does not teach implanting anti-punch through dopants into the semiconductor substrate.
Ching teaches forming an anti-punch through dopants (212, fig. 11B) into the semiconductor substrate (210), for the benefits of preventing punch through and providing better leakage control (paragraph [0020]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form an anti-punch through dopants into the semiconductor substrate, for the benefits of preventing punch through and providing better leakage control.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (PG Pub 2017/0365604 A1) and Ching et al (PG Pub 20160379978 A1) as applied to claim 2 above, and further in view of Miao et al (PG Pub 2019/0355723 A1).
Regarding claim 4, the previous combination remains as applied to claim 2.
Suh does not teach prior (paragraph [0021]) to the depositing the first layer of the first material (14/16/18, figs. 1 and 2), implanting an anti-punch through dopant (12) in a surface of the semiconductor substrate.
Miao teaches prior to the depositing the first layer of the first material, implanting an anti-punch through dopant in a surface of the semiconductor substrate for the benefits of preventing punch through and providing better leakage control (paragraph [0020] of Ching).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to prior to the depositing the first layer of the first material, implant an anti-punch through dopant in a surface of the semiconductor substrate for the benefits of preventing punch through and providing better leakage control.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (PG Pub 2017/0365604 A1), Ching et al (PG Pub 20160379978 A1), and Miao et al (PG Pub 2019/0355723 A1) as applied to claim 4 above, and further in view of Brand et al (PG Pub 2016/0111495 A1).
Regarding claim 5, the previous combination remains as applied to claim 4.
Suh does not teach etching the first opening etches the first opening into the semiconductor substrate.
In the same field of endeavor, Brand teaches etching the first opening etches the first opening into the semiconductor substrate (212, fig. 2C) for the benefit of containing source/drain growth (paragraph [0025]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to etch the first opening that etched the first opening into the semiconductor substrate for the benefit of containing source/drain growth (paragraph [0025]).

Claims 21,25,26,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (PG Pub 2017/0365604 A1) and Ching et al (PG Pub 20160379978 A1).
Regarding claim 21, Suh teaches (see claim 1) a method of manufacturing a semiconductor device, the method comprising: forming a stack of semiconductor nanostructures (NS, figs. 23 and 24) over a substrate; forming a gate dielectric surrounding each semiconductor nanostructure; TSMP20191526USooPage 4 of 6forming a gate electrode surrounding each semiconductor nanostructure within the stack of semiconductor nanostructures, wherein after the forming the gate electrode a first height (bottommost layer 1505, fig. 24A) of the gate electrode between the substrate and a bottommost nanostructure (N3) of the stack of semiconductor nanostructures is greater than a second height of the gate electrode between the bottommost nanostructure and another nanostructure (N2) of the stack of semiconductor nanostructures, forming a source/drain region, wherein a bottom of the source/drain region is located further (162A, fig. 24A) from the substrate than a bottom of the gate dielectric (145).  
Suh does not teach the first height is between about 1.1 times to about 2.0 times the second height.  
In the same field of endeavor, Ching teaches the first height (lower 232, fig. 11B) and the second height (upper 232) to be between 5 to 10 nm (paragraph [0025]).  Ching also teaches the two 232 can have different thicknesses (paragraph [0025]).
Suh in view of Ching would have motivated the skilled in the art before the effective filing date of the invention to optimize the first height to 10 nm, for example, and the second height to be 5 nm, for example, to adjust the thicknesses of the gate dielectric layer to be formed inside the first and second spacing according to the intended used of the device to control the amount of current flowing through each channel (the first and second layers of the second material), for example.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the first height to be between about 1.1 times to about 2 times the second height, to control the amount of current flowing through each channel, for example.  
Regarding claim 25, Ching teaches (see claim 22) method of claim 21, wherein the first height is between about 6 nm and about 20 nm and the second height is between about 5 nm and about 12 nm.  
Regarding claim 26, Suh remains as applied to claim 21.
Suh does not teach comprising forming an anti-punch through dopant region.
Ching teaches forming an anti-punch through dopant region (212, fig. 11B) located within the substrate but not within the stack of semiconductor nanostructures, for the benefits of preventing punch through and providing better leakage control (paragraph [0020]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form an anti-punch through dopant region located within the substrate but not within the stack of semiconductor nanostructures, for the benefits of preventing punch through and providing better leakage control.
Regarding claim 29, Suh does not teach implanting anti-punch through dopants into the semiconductor substrate.
Ching teaches forming an anti-punch through dopants (212, fig. 11B) into the semiconductor substrate (210), for the benefits of preventing punch through and providing better leakage control (paragraph [0020]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form an anti-punch through dopants into the semiconductor substrate, for the benefits of preventing punch through and providing better leakage control.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (PG Pub 2017/0365604 A1) and Ching et al (PG Pub 20160379978 A1) as applied to claim 21 above, and further in view of Brand et al (PG Pub 2016/0111495 A1).
Regarding claim 23, the previous combination remains as applied in claim 21.
Suh teaches forming a source/drain region (162A fig. 23).
Suh does not teach the source/drain region extends into the substrate.
In the same field of endeavor, Brand teaches the source/drain region extends into the substrate (212, fig. 2C) for the benefit of containing source/drain growth (paragraph [0025]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to extend the source/drain region into the substrate for the benefit of containing source/drain growth.

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the heating the semiconductor substrate causes a concentration gradient of the anti-punch through dopants to extend into the first layer but not into the second layer” (claim 8);
“causing…the anti-punch through dopants to extend into the first layer but not into the second layer” (claim 28);
“to extend the anti-punch through dopants into the first layer but not into the second layer” (claim 30).
Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899